DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-18 and new claims 21-24 are being examined on the merits in this office action.

Claim Objections
Claims 22-24 are objected to because of the following informalities:  
Claims 22-24 need to be renumbered because claim 22 has been numbered twice. The numbering of the claims should be 23-25. For the purpose of examination, the second claim 22 has been construed to be claim 23 and following claims are claims 24 and 25.
  Appropriate correction is required.
Specification
The specification is objected to because on page 8 paragraph [0038] is discloses SEQ ID NO: 1 as the sequence GGKFTKGGKGGC. However, the instant sequence listing lists the 4th amino acid as Tyrosine (Y) and not Threonine (T). Appropriate correction to either the Specification or sequence listing is required. Both sequence with a threonine and Tyrosine were searched.

Claim Rejections - 35 USC § 102 - Withdrawn
The rejection of claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0142950A1 (hereinafter “the ‘950 publication”) withdrawn because of Applicants arguments and amendments.
Claim Rejections - 35 USC § 103 – Maintained and updated 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-18 are still rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0142950 (hereinafter “the ‘950 publication”) in view of Castelletto et al. (Langmuir 2010, 26(12), 9986–9996), Toledano et al. (J. Am. Chem. Soc. 2006, 128, 4, 1070–1071) and Galler et al. (J. Am. Chem. Soc. 2010, 132, 3217–3223).
‘950 teaches a polymer micelle comprising a multiblock polymer (the water-soluble polymer), wherein the micelle has a drug-loaded inner core (cleavage site) and a crosslinked outer core (assembly site) (claim 1). ‘950 teaches that the inner and outer core comprises amino acids [0048-0050; 0069-0070].  ‘950 teaches that exemplary amino acids include phenylalanine [0054-0055, 0167]. ‘950 further teaches that the polymer region comprises PEG [0051, 0335] and that the PEG has a molecular weight including 8kDa [0086].
‘950 does not teach the sequence of the cleavage and assembly site as recited in claims 2-4.
Castelletto teaches a self-assembly of PEGylated peptides containing a modified sequence from the amyloid β peptide, FFKLVFF (abstract). Castelletto further teaches that conjugation of PEG to peptides and proteins is of great interest because PEG provides a neutral, water-soluble polymeric coating around the biomolecule that can reduce uptake of the conjugate and can enhance in vivo circulation or residence time (page 9986, left col. 2nd paragraph, line 1-4). Even though Castelletto discloses an assembly that comprises the solubility region and the assembly site which comprises the instant phenylalanine, the reference does not disclose the cleavage region that is cleaved by an enzyme.
Galler discloses a self-assembling peptide hydrogel which comprises the self-assembling peptide in combination with a matrix metalloprotease 2 (MMP-2) specific cleavage site and cell adhesion motif (abstract). Galler further discloses that combination of this cleavage site with the cell adhesion motif RGD resulted in increased cell viability and cell spreading and encouraged cell migration into the hydrogel matrix and that the structural, mechanical, and bioactive properties of this multidomain peptide hydrogel make it suitable as an injectable material for a variety of tissue engineering applications (abstract). Galler discloses that the presence of an enzyme-cleavable site along with the cell adhesion motif creates the most favorable environment for cells (Page 3222, right col. 3rd paragraph, line 9-11).
Toledano teaches an enzyme-triggered self-assembly of peptide hydrogels (title) and further teaches that the enzyme-catalyzed reactions as selective biological stimuli to trigger hydrogel assembly is advantageous because  enzymes (a) are uniquely chemo-, regio-, and enantioselective; (b) work under mild conditions (aqueous, pH 5−8, 37 °C); (c) play key roles as selective catalysts in cell pathways and disease states (page 1070, left col. Line 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer micelle of ‘950 and include an enzyme cleaved assembly site as taught by Galler and Toledano because Toledano discloses that the use of enzymes is advantageous because enzymes can work under mild conditions (page 1070, left col. Line 12-15) and Galler discloses that the cleavage site with the cell adhesion motif RGD resulted in increased cell viability and cell spreading (abstract). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in modifying ‘950 and include the self-assemble peptide of Castelletto and Toledano and further include an enzyme-triggered self-assembly of peptide as taught by Toledano because Toledano discloses that the enzymes are uniquely chemo-, regio-, and enantioselective (page 1070, left col. Line 12-15).
Regarding claim 3, Castelletto discloses that the assembly site has the amino acid sequence of FFKLVFF (abstract) which comprises 2 sequentially linked phenylalanine residues.
Regarding claim 4, Galler teaches the peptide MDP # 5 which has the cleavage sequence SLRG (see Table 1 on page 3218, right col.) which has four amino acid residues.
Regarding claim 6, ‘950 teaches that the PEG had a molecular weight of 8kDa [0086].
Regarding claim 7 and 9, ‘950 teaches that the amino acid blocks are covalently linked [0052, 0164-0165] and further teaches succinimide groups [0176].
Regarding claim 8, 10 and 15, Galler teaches that the hydrogel comprises a cell adhesion motif RGD (abstract, Table 1, MDP # 2 and 5) which reads on endcap and reads on it being a protein.
Regarding claim 11, ‘950 does not disclose that the assembly site is linked to a peptide backbone.
Regarding claim 12-14, ‘950 teaches a polymer micelle comprising a multiblock polymer (the water-soluble polymer), wherein the micelle has a drug-loaded inner core (cleavage site) and a crosslinked outer core (assembly site) (claim 1). ‘950 further teaches that the amino acid blocks are covalently linked [0052, 0164-0165] and further teaches succinimide groups [0176].

    PNG
    media_image1.png
    939
    1245
    media_image1.png
    Greyscale


Regarding claim 16 and 17, Galler teaches that an N-terminal glycine can be added as a spacer (page 3220, left col. Line 12-13).
Regarding claim 18, ‘950 teaches that some of the amino acids residues may be acetylated [0056].
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that Sill describes no cleavage site in the hydrophobic poly(amino acid) block that forms the inner core. Sill teaches that this hydrophobic block facilitates encapsulation of a hydrophobic moiety within the micelle and that this hydrophobic moiety (drug) can then be later released via melting of the micelle, pH change, or targeting of the crosslinking that exists in the outer core. Applicant further argues that Galler et al. describes multidomain peptides for use in tissue engineering applications. The cleavage site of the multidomain peptides of Galler et al. are utilized in conjunction with an RGD cell adhesion motif for the purpose of cell culturing, so as to provide for good cell spreading, proliferation, and increased migration into a hydrogel and that there is no proper rationale for incorporating such capabilities into the anthracycline delivery micelle of Sill. Applicant argues that Toledano et al. describes the utilization of proteases to perform the reverse of the normal hydrolysis reaction and instead perform peptide synthesis to produce amphiphilic peptide regulators that self-assemble to form nanofibrous structures for hydrogel formation as may be useful for tissue repair and that there is no proper rationale for incorporating such capabilities into the anthracycline delivery micelle of Sill.
The arguments presented above have been fully considered but are unpersuasive because first, the examiner made the obviousness rejection based on the combined teachings of ‘950, Castelletto, Toledano, and Galler. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner notes that the combination of references render obvious the instant independent 1. The examiner further notes that the ‘950 reference discloses a nanoscopic drug carrier that comprises the instant cleavage site, assembly site and solubility region. The difference between the ‘950 and the instant claims is that it does not disclose that the cleavage site is cleavable by an enzyme. However, Galler discloses similar self-assembling peptide hydrogel that comprises an MMP enzyme cleavage site rendering obvious the instant claims. One of ordinary skill in the art would be motivated to further incorporate the enzyme cleavage site of the Galler to the teachings of ‘950 and obtain a reasonable expectation of success. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-18, 21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0142950 A1 (hereinafter “the ‘950 publication”) in view of Hacker et al. (Int J Mol Sci. 2015 Nov; 16(11): 27677–27706) in view of Galler et al. (J. Am. Chem. Soc. 2010, 132, 3217–3223).
The teachings of ‘950 and Galler are disclosed above and incorporated herein by reference.
The references do not teach that the cleavage site comprises plasmin cleavage site as recited in the new claim 21.
Hacker discloses cross-linkable macromers with the general structure of acrylate–PEG–(peptide–PEG)m–acrylate and further discloses that degradable protein pentamers such as MMPs, can be incorporated in PEG-based macromers (page 27690, section 3.3.1). Hacker further discloses that one can contain functional RGD and plasmin degradable sites (page 27690, section 3.3.1). Hacker further discloses peptide-based oligo-functional macromer and that they can be a combination of peptidic macromers and biologically inert polymeric macromers and that enzymatic degradation, for example by matrix metalloproteinases (MMPs), facilitates cell cultivation, differentiation, and migration as well as matrix remodeling (page 27692, section 4). Hacker discloses that the enzyme degradable sequence permitted better cell viability and migration as compared to gels prepared without such sequences and that the functionalities that have further been attached to the peptide allowed these macromers to become central building blocks that control hydrogel properties (page 27693, line 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer micelle of ‘950 and include an enzyme cleaved assembly site such as plasmin cleavage site as taught by Hacker because Hacker discloses that the enzyme degradable sequence permitted better cell viability and migration (page 27693, line 1-6). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in modifying ‘950 with Hacker because Hacker teaches that the enzymatic degradation, for example by matrix metalloproteinases (MMPs), facilitates cell cultivation, differentiation, and migration as well as matrix remodeling (page 27692, section 4).
Regarding claim 21, Hacker discloses that one can contain functional RGD and plasmin degradable sites (page 27690, section 3.3.1).
Regarding claims 22 -24 (should be 23-25), Hacker teaches that the macromer may comprise degradable protein pentamers such as MMPs, can be incorporated in PEG-based macromers (page 27690, section 3.3.1) and further that it may contain functional RGD and plasmin degradable sites (page 27690, section 3.3.1).
Examiners comment and Allowable subject matter
The hybrid multifunctional macromer where the first amino acid sequence comprises the amino acid KFTK and wherein the cleavage site comprises the amino acid sequence of SEQ ID NO: 1 is free of art. As a result, claims 5 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1-4, 6-18, 21, 23-25 are rejected. Claims 5 and 22 are objected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615